ORDER
Robert F. Comeau was appointed by Chief Judge Frank Q. Nebeker to be special assistant to the Chief Judge on March 25, 1990. He served in that capacity until July 1, 1990, when he was appointed Executive Officer and Clerk of the Court. As part of the first cadre of administrative staff to serve the Court, he played a central role in creating the infrastructure of this, the Nation’s newest national tribunal, as well as in formulating the rules and procedures essential to its efficient operation.
Mr. Comeau dedicated himself to making this Court accessible to and understandable by the veteran. He was tireless in his efforts to simplify the Court’s rules, notices, and orders, hunting down and eliminating “legalese” wherever he found it. He made presentations to veterans groups throughout the country and taught at orientation sessions for attorneys new to the practice of veterans law.
Because the Court had little or no history prior to Mr. Comeau’s arrival, virtually every problem he faced was unprecedented. Maintaining appropriate staffing levels with no historical case load data, preserving morale and efficiency during multiple government shutdowns, and *180dealing with Congressional committees unaccustomed to the needs and requirements of a federal court were but a few of the many challenges he ably overcame. He leaves behind an efficient, “well-oiled machine” as a monument to his vision and leadership. On consideration of the foregoing, it is
ORDERED that Robert F. Comeau will take with him our gratitude for the years of outstanding service he has rendered to the Court, our admiration for his many accomplishments, the warmth of our continued friendship, and our best wishes.
DATED: October 31, 2000
PER CURIAM.

NOTICE: Court rules and related materials supplied by the courts are included. Since all rules and amendments may not have been supplied, the clerk of the appropriate court should be consulted to determine the current rules.